Citation Nr: 0034004	
Decision Date: 12/29/00    Archive Date: 01/08/01

DOCKET NO.  99-24 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.  


REMAND

The standard for processing claims for VA benefits was 
changed, effective November 9, 2000, with the signing into 
law of the Veterans Claims Assistance Act of 2000 (VCAA) (to 
be codified at Chapter 51 of United States Code), Public Law 
106-475.  Among other things, this law redefines the 
obligations of the Department of Veterans Affairs (VA) with 
respect to the duty to assist, and supercedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to this claim, as the 
determination in this case was not yet final as of the date 
of the new provisions.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  

The veteran's service medical records (SMRs) show that he was 
wounded in action in July 1968 when his armored vehicle 
struck a mine in Vietnam.  He suffered a perforating wound of 
the lower lip and an open fracture of the anterior alveolar 
process of the maxilla.  He was awarded a Purple Heart as a 
result of his wounds.  A National Personnel Records Center 
(NPRC) report, dated in December 1969, reported that the 
veteran also sustained a laceration of the ear in November 
1968 as a result of hostile action.  This wound is not 
reflected in the SMRs.

The veteran now alleges that he suffered a lower back injury 
in service when his vehicle struck a land mine.  However, the 
SMRs are negative for any complaints of back pain as a result 
of the July 1968 action.  The SMRs do record one incident of 
back pain in October 1967, prior to the veteran's service in 
Vietnam.  The veteran's July 1969 separation physical 
examination is negative for any indication of a back problem.  
However, other than noting the veteran's missing teeth, the 
examination report did not record his facial injuries from 
July 1968.  

If an injury or disease was alleged to have been incurred or 
aggravated in combat, such incurrence or aggravation may be 
shown by satisfactory lay evidence, consistent with the 
circumstances, conditions, or hardships of combat, even if 
there is no official record of the incident.  38 U.S.C.A. § 
1154(b) (West 1991); 38 C.F.R. § 3.304(d) (2000).  
"Satisfactory evidence" is credible evidence.  Collette v. 
Brown, 82 F.3d 389, 392 (1996).  Such credible, consistent 
evidence may be rebutted only by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).

Section 1154(b) allows combat veterans, in certain 
circumstances, to use lay evidence to establish the 
incurrence of a disease or injury in service.  "However, the 
provisions of section 1154(b) do not provide a substitute for 
medical-nexus evidence . . ."  Clyburn v. West, 12 Vet. App. 
296, 303 (1999).  Section 1154(b) serves only to relax the 
evidentiary burden to establish incurrence of a disease or 
injury in service.  Id.

The veteran contends that he began receiving treatment for 
low back problems in the early 1970's; however, the treating 
physician died and his records were destroyed.  The veteran 
produced two lay statements that supported his contention of 
receiving chiropractic care for back problems beginning in 
the 1970's.  

The veteran has submitted private treatment records from 
October 1987 which document complaints of low back pain.  
Also associated with the claims file are VA treatment records 
for the period August 1997 to February 1999 which document 
treatment for complaints of back pain, and a February 1998 
computed tomography (CT) scan of the lumbar spine which 
showed disc bulging at L3-L4, and L4-L5, as well as other 
deformities.
The veteran was afforded a VA examination in June 1999 and 
the examiner provided a diagnosis of mechanical low back 
pain, and probable degenerative disc disease.  He also stated 
that he did not believe that the veteran's ongoing low back 
pain could be related to any incident in service, including 
the land mine explosions.  The examiner noted that there were 
no x-ray or CT scan reports to be reviewed when he reviewed 
the claims file.  The examiner was aware that the CT scan had 
been done but the report was not in the file.  

While the Board appreciates the examination and opinion that 
was provided in June 1999, it is not clear what the 
examiner's opinion would have been if he had been able to 
review the February 1998 CT scan, and the Board can only 
speculate as to the possible difference it would have.  See 
generally Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (Board 
should not have ceased in its quest for this necessary 
evidence to render its judgment on the appellant's claim).

Accordingly, the veteran's case is REMANDED to the RO for the 
following actions:

1.  The veteran should be contacted and 
requested to identify all VA and private 
health care providers who may possess 
additional records pertinent to his 
claim.  After securing any necessary 
releases, the RO should obtain copies of 
any treatment records not already of 
record.  Efforts to obtain unavailable 
records must be documented in the claims 
file.  

2.  After obtaining pertinent records, the 
RO should refer the veteran's claims file 
to a VA examiner for review, including the 
previously referenced CT scan of February 
1998, and other relevant medical records.  
If an examination is deemed required, all 
necessary tests should also be conducted, 
including X-rays.  The examiner should 
review the results of any testing prior to 
completion of the report.  Based on a 
review of the entire claims file, and the 
examination results, if any, the examiner 
is requested to offer an opinion as to 
whether the veteran: (1) has a current 
back disorder; (2) and, if he does, is it 
at least as likely as not that the current 
disorder is related to any incident of 
military service, including land mine 
explosions.  A complete rationale must be 
provided for the opinions expressed  

3.  After the development requested has 
been completed, the RO should review the 
claims file and ensure that all 
notification and development action 
required by the VCAA is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the VCAA (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  (For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000)). 

4.  Thereafter, the RO should again 
adjudicate the issue of service 
connection for a low back disability.  If 
the claim is denied, the RO should 
furnish the veteran and his 
representative with a supplemental 
statement of the case and they should be 
given the opportunity to respond thereto 
before the case is returned to the Board 
for appellate review. 
 
The purpose of this remand is to obtain relevant medical 
evidence and to comply with due process requirements.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	K. J. LORING
	Acting Veterans Law Judge
	Board of Veterans' Appeals
 

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


